Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 1 of 14 PageID# 75


                                                                                        1             1         I -1
                                                                                   \ SEP252i8
                   IN THE UNITED STATES DISTIUCT COURT F«R THK                              1   prrTivcfcouKT
                              EASTERN DISTRICT OFVIRGINIA                    '
                                        AliBxandria Division



                                                       Criminal No. l:19-CR-276
  UNITED STAIES OF AMERICA

                                                       Count 1: 18U.S.C.§ 1349
                                                      (Conspiracy to Commit Wire Fraud)

                                                       Count2:18U.S.C. $1343
         (Coimts 1 and 4)
                                                      (^^ire Fraud)
             and
                                                       Ctimt 3-4:18 U.S.C. § 1028A
                                                      (Aggravated Identity Theft)
 MARVIN DUMONT,
         (Counts 1,2, and.3)
                                                       Forfeiture Notice

                                                       UNDERSEAL
                         Defendants.



                                          INDICTMENT

                          September 2019 Term - at Alexandria, Virginia

TIIE GRAND JURY CHARGES THAT:

        At all times relevant to this Indictment;

        1.     The temi "cardmg" refers to criminal activities related to payment cai'd fraud,

identity theft, and other related criminal activity. Individuals engaged in carding activities, or

"carders," may use equipment,such as a magnetic stripe reader/writer and a card embosser,to •

encode stolen payment card information that belongs to an actual person onto a physical payment

card. Likewise, carders may use stolen payment card infomialion to engage in online purchases

and may utilize electronic devices on which stolen payment card informatiori is stored in order to

make fraudulent pm-chases at retail stores.
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 2 of 14 PageID# 76
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 3 of 14 PageID# 77
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 4 of 14 PageID# 78
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 5 of 14 PageID# 79
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 6 of 14 PageID# 80
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 7 of 14 PageID# 81
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 8 of 14 PageID# 82
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 9 of 14 PageID# 83
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 10 of 14 PageID# 84
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 11 of 14 PageID# 85
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 12 of 14 PageID# 86
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 13 of 14 PageID# 87
Case 1:19-cr-00276-LO Document 19 Filed 09/25/19 Page 14 of 14 PageID# 88
